DETAILED ACTION

The instant application having application No 16/824430 filed on 03/19/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 20 is incorporated into the independent claim 1.
Claim 8 would be allowable if (i) both claims 20 is incorporated into the independent claim 8.
Claim 15 would be allowable if (i) both claims 20 is incorporated into the independent claim 15.
The claims 1, 8, 10, 15, 17 has the conditional language limitation unclear “if the probability exceeds”, and “transport belong to” and “transport is in”, please clarify the language features from the limitations of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 8, 12, 15 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1, 5, 8, 12, 15 and 18 each recites the phrase “p” renders the claims indefinite because it is unclear what “its/” refers to.  
Thus, it is unclear whether the limitation following the phrase are part of the claimed invention. Thus, it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
Claims 8-14 are directed to a machine readable instructions which typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be  amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durekovic et al. (U.S. 20120086582, Apr. 12, 2012) in view of Miller et al. (U.S. 20180017962, Jan. 18, 2018).

 	Regarding Claim 1, Durekovic discloses a method, comprising detecting, by a processor of a transport, an exit on a road (page 5, par (0054), line 1-10, the entry point in the Joining Platoon column indicates a position (e.g., location) of road network where a vehicle join the platoon, the exit point in the Leaving Platoon column indicates a position of road network where a vehicle exit the platoon); 
calculating, by the processor of the transport, a probability that the transport is not prepared to exit (page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position); 
requesting, by the processor of the transport, at least one other transport proximate to the transport to alter its speed if the probability exceeds a threshold(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Durekovic discloses all aspects of the claimed invention, except responsive to a detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road.
Miller is the same field of invention teaches responsive to a detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road (page 5, par (0033), line 1-20, the electronic control module modified for speed limit changes along a path of travel, can alter speed or shutdown a vehicle when entering restricted areas , the path of travel or speed of travel can be altered based on whether the vehicle is transporting manufactured goods on the type of cargo and location, efficiency of travel is increased, Insurance savings can also be realized due to an increase in such efficiencies and a decrease in speed-related incidents).
Durekovic and Miller are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road the teaching of Durekovic to include the electronic control module modified for speed limit changes along a path of travel, can alter speed or shutdown a vehicle when entering restricted areas the teaching of Miller because it is providing the operational parameter to the electronic control module to change the physical operational characteristic of the vehicle.
Regarding Claim 2, Durekovic discloses calculating the probability based on a speed of the transport and a distance to the exit (page 5, par (0054), line 1-10, the entry point in the Joining Platoon column indicates a position (e.g., location) of road network where a vehicle join the platoon, the exit point in the Leaving Platoon column indicates a position of road network where a vehicle exit the platoon).
Regarding Claim 3, Durekovic discloses calculating the probability based on a lane the transport is in exit (page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node).
Regarding Claim 4, Durekovic discloses acquiring a current distance to the exit and reducing the transport speed based on the current distance(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Regarding Claim 5, Durekovic discloses receiving an agreement from the at least one other transport to alter its speed(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Regarding Claim 6, Durekovic discloses the agreement constitutes a consensus of a blockchain the transport and the at least one other transport belong to(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position).
Regarding Claim 7, Durekovic discloses executing a smart contract to calculate the probability that the transport is not prepared to exit(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position). 
Regarding Claim 8, Durekovic discloses a system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to detect an exit on a road(page 5, par (0054), line 1-10, the entry point in the Joining Platoon column indicates a position (e.g., location) of road network where a vehicle join the platoon, the exit point in the Leaving Platoon column indicates a position of road network where a vehicle exit the platoon);
 calculate a probability that the transport is not prepared to exit(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position); 
request at least one other transport proximate to the transport to alter its speed if the probability exceeds a threshold(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Durekovic discloses all aspects of the claimed invention, except responsive to a detection of an alert of the speed by the at least one other transport, trigger the transport to exit the road.
Miller is the same field of invention teaches responsive to a detection of an alert of the speed by the at least one other transport, trigger the transport to exit the road (page 5, par (0033), line 1-20, the electronic control module modified for speed limit changes along a path of travel, can alter speed or shutdown a vehicle when entering restricted areas , the path of travel or speed of travel can be altered based on whether the vehicle is transporting manufactured goods on the type of cargo and location, efficiency of travel is increased, Insurance savings can also be realized due to an increase in such efficiencies and a decrease in speed-related incidents).
Durekovic and Miller are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road the teaching of Durekovic to include the electronic control module modified for speed limit changes along a path of travel, can alter speed or shutdown a vehicle when entering restricted areas the teaching of Miller because it is providing the operational parameter to the electronic control module to change the physical operational characteristic of the vehicle.
Regarding Claim 9, Durekovic discloses the instructions are further to cause the processor to calculate the probability based on a speed of the transport and a distance to the exit (page 5, par (0054), line 1-10, the entry point in the Joining Platoon column indicates a position (e.g., location) of road network where a vehicle join the platoon, the exit point in the Leaving Platoon column indicates a position of road network where a vehicle exit the platoon).
Regarding Claim 10, Durekovic discloses the instructions are further to cause the processor to calculate the probability based on a lane the transport is in(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node).
Regarding Claim 11, Durekovic discloses the instructions are further to cause the processor to acquire a current distance to the exit and to reduce the transport speed based on the current distance(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Regarding Claim 12, Durekovic discloses the instructions are further to cause the processor to receive an agreement from the at least one other transport to alter its speed (page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles). 
Regarding Claim 13, Durekovic discloses the agreement constitutes a consensus of a blockchain the transport and the at least one other transport belong to(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position).
Regarding Claim 14, Durekovic discloses the instructions are further to cause the processor to execute a smart contract to calculate the probability that the transport is not prepared to exit(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position). 
Regarding Claim 15, Durekovic discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform detecting an exit on a road(page 5, par (0054), line 1-10, the entry point in the Joining Platoon column indicates a position (e.g., location) of road network where a vehicle join the platoon, the exit point in the Leaving Platoon column indicates a position of road network where a vehicle exit the platoon); 
calculating a probability that the transport is not prepared to exit(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position); 
requesting at least one other transport proximate to the transport to alter its speed if the probability exceeds a threshold(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Durekovic discloses all aspects of the claimed invention, except responsive to a detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road.
Miller is the same field of invention teaches responsive to a detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road (page 5, par (0033), line 1-20, the electronic control module modified for speed limit changes along a path of travel, can alter speed or shutdown a vehicle when entering restricted areas , the path of travel or speed of travel can be altered based on whether the vehicle is transporting manufactured goods on the type of cargo and location, efficiency of travel is increased, Insurance savings can also be realized due to an increase in such efficiencies and a decrease in speed-related incidents).
Durekovic and Miller are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on detecting of an altering of the speed by the at least one other transport, triggering the transport to exit the road the teaching of Durekovic to include the electronic control module modified for speed limit changes along a path of travel, can alter speed or shutdown a vehicle when entering restricted areas the teaching of Miller because it is providing the operational parameter to the electronic control module to change the physical operational characteristic of the vehicle.
Regarding Claim 16, Durekovic discloses comprising instructions, that when read by a processor, cause the processor to calculate the probability based on a speed of the transport and a distance to the exit (page 5, par (0054), line 1-10, the entry point in the Joining Platoon column indicates a position (e.g., location) of road network where a vehicle join the platoon, the exit point in the Leaving Platoon column indicates a position of road network where a vehicle exit the platoon).
Regarding Claim 17, Durekovic discloses comprising instructions, that when read by a processor, cause the processor to calculate the probability based on a lane the transport is in(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node).
Regarding Claim 18, Durekovic discloses comprising instructions, that when read by a processor, cause the processor to receive an agreement from the at least one other transport to alter its speed(page 8, par (0066), line 1-20, determines that a multi-vehicle probability value exceeds a threshold probability value, the alerts presented via user interface include alerts to provide notice regarding a responsive measure to take such as changing a speed of vehicle and a heading of vehicle, instructions for merging vehicle  into a flow of other vehicles).
Regarding Claim 19, Durekovic discloses agreement constitutes a consensus of a blockchain the transport and the at least one other transport belong to(page 8, par (0062), line 1-20, the processor determine that probable that vehicle could enter platoon when gap exists over node exists of over node if vehicle does not exit platoon, the processor cause an RF communications interface to transmit messages to other vehicles or RND to provide notice that vehicle should enter platoon at a vehicle position after the second position).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Ginsberg et al. (US 20180075739, Mar. 15, 2018) teaches Traffic Routing Display System with Multiple Signal Lookahead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464